COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00239-CV


In re Danny Eaton                         §    Original Proceeding

                                          §    From the 360th District Court

                                          §    of Tarrant County (360-557201-14)

                                          §    September 25, 2014

                                          §    Opinion by Justice Gabriel


                                  JUDGMENT

      This court has considered the petition for writ of mandamus filed by relator

Danny Eaton. We conditionally grant relator’s petition. Writ will issue only if the

trial court fails to vacate the temporary orders granting spousal support and

interim attorney’s fees and return the monies deposited in the trial court’s registry

to Danny Eaton.

      It is ordered that real party in interest Donna Rogers Eaton shall pay all

costs of this proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Lee Gabriel____________
                                         Justice Lee Gabriel